—Appeal by the defendant from five judgments of the Supreme Court, Queens County (Orgera, J.), all rendered May 19, 1992, convicting her of criminal possession of a controlled substance in the fifth degree under Indictment No. N10105/89, criminal sale of a controlled substance in the fifth degree under Indictment No. N12566/89, attempted assault in the second degree under Indictment No. N1052/90, criminal sale of a controlled substance in the third degree under Indictment No. N13369/91, and criminal sale of a controlled substance in the third degree under Indictment No. N13859/91, upon her pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.